NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                Submitted February 22, 2012*
                                 Decided February 23, 2012

                                             Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐2565

ALLAN WASONGA                                      Petition for Review of an Order of the Board
ONYANGO,                                           of Immigration Appeals. 
    Petitioner,
                                                   No. A087‐522‐711
       v.

ERIC H. HOLDER, JR., Attorney 
General of the United States, 
      Respondent.                 



                                           O R D E R

       Allan Onyango, a native and citizen of Kenya, petitions for review of the denial of
his application for asylum, withholding of removal, and relief under the Convention
Against Torture based on persecution and torture he claims he will suffer if he is returned to



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2565                                                                               Page 2

Kenya. Because we lack jurisdiction to review the issues Onyango raises, we dismiss the
petition.

       Onyango was admitted to the United States in 2006 on a student visa to attend
Saginaw Valley State University in Michigan. In 2008 Onyango left the university and began
working at a manufacturing plant in Kentucky without permission from the Department of
Homeland Security. In 2009 police responding to a domestic violence call in Lexington,
Kentucky, arrested Onyango for assault and a detective notified Immigration and Customs
Enforcement that at the scene of the assault he had found two fraudulent social security
cards bearing Onyango’s name. Onyango pleaded guilty to assault in the fourth degree,
KY. REV. STAT. ANN. § 508.030, and using false identification documents for employment
purposes, 18 U.S.C. § 1546(b)(2). 

        ICE then charged Onyango with, among other things, removability as an alien who
failed to comply with the conditions of his nonimmigrant status, 8 U.S.C. § 1227(a)(1)(C)(i),
and as an alien convicted of a crime involving moral turpitude committed within five years
after his admission, for which a sentence of one year or longer may be imposed, id.
§ 1227(a)(2)(A)(i). Onyango conceded removability as charged but sought asylum,
withholding of removal, and relief under CAT based on persecution he claims he will suffer
as a defector from the Mungiki sect if returned to Kenya. The Mungiki is a violent political
and religious group that the Kenyan government has banned as a criminal organization. See
Gatimi v. Holder, 578 F.3d 611, 613 (7th Cir. 2009) (collecting secondary sources on the
Mungiki). 

        An immigration judge held a hearing and ordered Onyango removed for failing to
comply with the conditions of his student visa and for committing a crime involving moral
turpitude. The IJ dismissed Onyango’s asylum claim because he failed to file it within one
year of arriving in the United States, 8 U.S.C. § 1158(a)(2)(B); 8 C.F.R. § 1208.4(a)(2), and had
not identified changed circumstances in Kenya or other extraordinary circumstances to
excuse the delay in filing, 8 U.S.C. § 1158(a)(2)(D); 8 C.F.R. § 1208.4(a)(5). The IJ then denied
his claim for withholding of removal, 8 U.S.C. § 1231(b)(3), because Onyango had not
shown he would be recognized as a defector from the Mungiki or that he could not relocate
to a part of Kenya where no one could identify him and thus had not demonstrated that it
was more likely than not that he would be persecuted. Finally, the IJ found that there was
insufficient evidence to support Onyango’s claim that he would be tortured by, or with the
acquiescence of, the Kenyan government, and denied relief under CAT. 

     Onyango appealed, and the Board of Immigration Appeals upheld the IJ’s decision.
Onyango also moved to reopen so that he could submit additional evidence but the BIA
No. 11‐2565                                                                              Page 3

denied the motion after determining that Onyango’s purported new evidence could have
been discovered before his hearing with the IJ. 8 C.F.R. § 1003.2(c)(1).

         In his petition to this court, Onyango challenges the denial of his application for
asylum and argues that the IJ should have found his testimony credible and sufficient to
support a determination that he has a well‐founded fear of future persecution. But Onyango
misapprehends the basis of the IJ’s decision. The IJ dismissed the claim because Onyango
waited five years after arriving in the United States to apply for asylum and did not
demonstrate changed circumstances in Kenya or other extraordinary circumstances to
excuse his failure to meet the one‐year deadline. Onyango does not contest these findings in
his petition and, even if he had, we lack jurisdiction to review the IJ’s determination that
Onyango did not meet the filing deadline or justify the delay. See 8 U.S.C. § 1158(a)(3); Khan
v. Filip, 554 F.3d 681, 687 (7th Cir. 2009); Sokolov v. Gonzales, 442 F.3d 566, 568–69 (7th Cir.
2006).

        Onyango also contests how the IJ weighed the evidence when he denied his claims
for withholding of removal and relief under CAT. Here again Onyango’s problem is
jurisdictional. We lack jurisdiction to review a final order of removal against an alien
removable by reason of having committed a crime of moral turpitude, except for
constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(C), (D); Korsunskiy v.
Gonzales, 461 F.3d 847, 848–49 (7th Cir. 2006); Kporlor v. Holder, 597 F.3d 222, 225 (4th Cir.
2010). Onyango conceded that he was removable in part because he was convicted of a
crime involving moral turpitude, 8 U.S.C. § 1227(a)(2)(A)(i), and his challenge to the IJ’s
weighing of the evidence does not raise any cognizable claims or questions. Id.
§ 1252(a)(2)(C), (D); Khan, 554 F.3d at 689; Hamid v. Gonzales, 417 F.3d 642, 647 (7th Cir.
2005); Kporlor, 597 F.3d 225–26. 

       Accordingly, we DISMISS the petition for lack of jurisdiction.